Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (hereinafter referred to as “Agreement”) is entered
into by and between CLS LABS, INC. (formerly RJF Labs, Inc.), a Florida
corporation (hereinafter referred to as the “Company”) and JEFFREY I. BINDER
(hereinafter referred to as “Executive”).


1. Term of Employment.  The initial term of this Agreement shall be for five (5)
years, beginning on October 1, 2014 (the “Effective Date”) and ending on
September 30, 2019.  Upon expiration of the initial term, this Agreement shall
automatically renew for successive terms of one (1) year, unless, without
limiting the application of Sections 5, 6 and 7 of this Agreement, either party,
at least sixty (60) days prior to such renewal, gives the other party written
notice of intent not to renew.


2. Duties and Responsibilities.  The Company hereby employs Executive as
President and Chief Executive Officer with such powers and duties in that
capacity as may be established from time to time by the Board of Directors of
the Company in its discretion. Executive will devote his entire time, attention
and energies to the business of the Company and its affiliates, including a
proposed majority-owned subsidiary of the Company that will perform consulting
services. During his employment, Executive will not engage in any other business
activities, regardless of whether such activity is pursued for profits, gains,
or other pecuniary advantage. Executive shall use his best efforts and skill to
best promote the business and the interests of the Company.  Executive shall at
all times use his best efforts to preserve and maintain the business
relationships between the Company and its executives, employees, clients,
suppliers and vendors.


3. Compensation.


(a)           Base Salary.  During the term of this Agreement, the Company will
pay a base salary of One Hundred Fifty Thousand Dollars ($150,000.00) per annum
to Executive, payable in installments according to the Company’s normal payroll
practices and less legal and applicable withholdings.


(b)           Salary Increases.  The Company may, in its sole discretion,
increase Executive’s salary from time to time, depending on criteria such as
Executive’s performance and the financial performance of the Company.


(c)           Bonus.  In addition to Executive’s base compensation hereunder,
Executive shall be entitled to receive, on an annual basis, a performance-based
bonus equal to two percent (2%) of the Company’s annual earnings before
interest, taxes, depreciation and amortization (“EBITDA”) up to a maximum annual
cash compensation of $1 million including base salary.  The bonus shall be
payable sixty (60) days following the end of each calendar year during the term
of this Agreement.  As an express condition of Executive’s receipt of the bonus,
Executive must be employed with the Company on the last day of the applicable
calendar year.  Executive shall not be entitled to any partial or pro-rated
bonus if Executive is not employed at the end of any calendar year during the
term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(d)           Vacation.  Executive shall be entitled to two weeks’ vacation per
year during each of the first two years following the Effective Date, three
weeks’ vacation during the third year following the Effective Date, and four
weeks’ vacation per year during each year thereafter during the term of this
Agreement.


(e)           Holidays, Sick Days and Personal Days.  Executive shall be
entitled to paid holidays and sick days in accordance with the Company’s
policies applicable to all employees.


(f)           Salary Continuation.  If Executive is unable to work due to a
physical or mental illness (of a nature that meets the definition of “total
disability” for purposes of any Company disability insurance), the Company shall
continue Executive’s base salary for up to 90 days after Executive first becomes
disabled.  This provision shall only apply once during the term of this
Agreement.


(g)           Health, Life and Disability Insurance and Profit Sharing
Plans.  Executive shall be entitled to participate in Company group health,
life, disability, stock option, retirement, or 401(k) plans or programs, if and
when such plans or programs are offered by the Company, subject to the Executive
having met any eligibility requirements for participation therein.


(h)           Stock Options.                                (i) The Company
shall grant to Executive, effective on the first day of each of the Company's
fiscal years throughout the term of this Agreement, an option to purchase a
number shares of the Company’s common stock equal to 2% of the Company’s annual
EBITDA for the prior year (or portion thereof within the term of this
Agreement), up to $42.5 million in annual EBITDA, and 4% of the Company’s annual
EBITDA in excess of $42.5 million, which option shall be exercisable at a price
per share equal to the fair market value of one share of the common stock on the
effective date of the grant (i.e., the first day of each fiscal year of the
Company).  The term of each option shall be five years.  For example, if annual
EBITDA was $1 million for the fiscal year, and the fair market value of the
options on the first day of the Company's fiscal year was $0.10, the executive
would receive options to purchase 200,000 shares (.02 x $1 million, divided by
$0.10).  The options shall be fully vested on the date of grant and shall
include a cashless exercise provision.  "Fair market value" of the Company's
common stock shall be computed as follows:  if the common stock is traded on the
OTCBB or the pinks, the fair market value shall be the average bid price for the
40 trading days prior to the effective date of grant; if the common stock is
traded on an exchange, including but not limited to Nasdaq or Amex, fair market
value shall be the closing price on the day prior to the effective date of
grant; if the common stock is not traded on any exchange or quotation system,
the fair market value shall be determined by the board of directors of the
Company using its reasonable judgment.


(ii)  The options shall be extinguished, to the extent not exercised, if
Executive is no longer employed by the Company for any reason.  If there is a
change in the control of more than 50% of the Company’s outstanding common
stock, any portion of the option that is unvested shall immediately vest upon
such change of control. Each option shall be evidenced by an option agreement
that contains these terms and other provisions generally applicable to the
Company’s stock option agreements.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           Automobile.  During the term of Executive’s employment, the
Company shall provide Executive with Seven Hundred Fifty Dollars ($750) per
month as an automobile allowance.  This allowance shall be used to lease or
purchase an automobile, as well as pay for all repairs, insurance and fuel for
such automobile.


(j)           Expense Reimbursement.  The Company shall reimburse Executive for
his expenses incurred in providing services to the Company, including expenses
for travel, entertainment and similar items, in accordance with the Company’s
reimbursement policies as determined from time to time by the Board of the
Company.


4. Performance Review.  The Company shall provide Executive with an interim
review and evaluation of his performance on each anniversary of this
Agreement.  It is contemplated that this review will normally occur in October
of each year, but said review may be postponed or delayed in appropriate
circumstances.  Executive shall be responsible for taking action to initiate the
performance review.


5. Death or Disability.


(a)           In the event of Executive’s death, this Agreement and the
Employment’s salary and compensation shall automatically end.


(b)           Subject to Section 3(f), if Executive becomes unable to perform
his employment duties on a full-time basis the during the term of this
Agreement, his compensation under this Agreement shall automatically be
suspended after any accrued paid time off has been exhausted and shall continue
to be suspended until such time as Executive becomes able to resume his job
duties for the Company.  In the event that Executive becomes unable to perform
his employment duties for a cumulative period of six months within any span of
twelve months during the term of this Agreement, this Agreement and Executive’s
employment will be automatically terminated.


6. Termination by Company For Cause.  The Company may terminate this Agreement,
and Executive’s employment, “for cause” at any time.  As used herein, “for
cause” shall mean any one of the following:
 
A.  
The willful breach or habitual neglect by Executive of his job duties and
responsibilities after notice by the Company; or

 
B.  
Conviction of any felony that should cause Executive to be unfit for continued
employment by the Company or prevent Executive from performing his duties
hereunder; or

 
C.  
Commission of an act of “dishonesty,” which act directly or indirectly involves
the Company (an act of Executive shall not be deemed to be “dishonest” if
Executive took such action in Executive’s good faith belief that it was honest
and in the best interest of the Company); or

 
 
3

--------------------------------------------------------------------------------

 
 
D.  
Any act or omission deemed as grounds for termination of employees as set forth
in the Company’s personnel policies in existence at the time; or

 
E.  
A material breach of this Agreement, after notice and an opportunity to cure.

 
In the event the Company terminates Executive’s employment for cause,
Executive’s salary and any additional cash or equity compensation that would
otherwise be payable for that calendar year and prior years and subsequent years
shall automatically terminate and be forfeited.


7. Effect on Stock Options in Event of Termination.  Upon termination of this
Agreement by the Company for cause, any stock options granted, or to be granted,
pursuant to Section 3(h) hereof that have not been earned or vested as of the
date of termination shall be cancelled.  Upon termination of this Agreement by
the Company without cause, any stock options granted pursuant to Section 3(h)
hereof that have been earned, if applicable, but are not vested shall vest
immediately upon the date of termination.


8. Cooperation.  Upon the termination of this Agreement for any reason,
Executive agrees to cooperate with the Company in effecting a smooth transition
of the management of the Company with respect to the duties and
responsibilities, which Executive performed for the Company.  Further, after
termination of this Agreement, Executive will upon reasonable notice, furnish
such information and proper assistance to the Company as it may reasonably
require in connection with any litigation to which the Company is or may become
party.


9. Confidentiality, Non-Compete and Property Rights.  As a material inducement
to the Company to enter into this Agreement, Executive has executed and
delivered, or will execute and deliver, effective as of the Effective Date, a
Confidentiality, Non-Compete and Property Rights Agreement (“Non-Compete
Agreement”) in substantially the form attached hereto as Exhibit A.
 
10. Resolution of Disputes by Arbitration.  Any claim or controversy that arises
out of or relates to this Agreement, or the breach of it, will be resolved by
arbitration in Miami, Florida in accordance with the rules then existing of the
American Arbitration Association.  Judgment upon the award rendered may be
entered in any court possessing jurisdiction over arbitration awards.  This
Section shall not limit or restrict the Company’s right to obtain injunctive
relief for violations of the Non-Compete Agreement.  The prevailing party shall
be entitled to payment for all costs and reasonable attorneys’ fees (both trial
and appellate) incurred by the prevailing party in regard to the proceedings.


11. Adequate Consideration.  Executive expressly agrees that the Company has
provided adequate, reasonable consideration for the obligations imposed upon him
in this Agreement.


12. Effect of Prior Agreements.  This Agreement supersedes any prior agreement
or understanding between the Company and Executive.
 
 
4

--------------------------------------------------------------------------------

 


13. Limited Effect of Waiver by Company.  If the Company waives a breach of any
provision of this Agreement by Executive, that waiver will not operate or be
construed as a waiver of later breaches by Executive.


14. Notices. All notices and other communications that are required or may be
given under this Agreement shall be in writing and shall be delivered
personally, by overnight courier or by certified mail, with postage prepaid and
with a return receipt requested, addressed to the party concerned at the
following addresses:


If to the Company:                                               CLS Labs, Inc.
11767 S. Dixie Highway, Suite 115
Miami, Florida  33156
Attn: Jeffrey I. Binder


With a copy to:                                                     Broad and
Cassel
1 North Clematis Street, Suite 500
West Palm Beach, Florida  33401
Attn:  Kathleen L. Deutsch, P.A.


If to Executive:                                                      Jeffrey I.
Binder
11767 S. Dixie Highway, Suite 115
Miami, Florida  33156


15. Severability.  If any provision of this Agreement is held invalid for any
reason, such invalid provision shall be reformed, to the extent possible, to
best reflect the intention of the parties, and the other provisions of this
Agreement will remain in effect, insofar as they are consistent with law.


16. Assumption of Agreement by Company’s Successors and Assigns.  At the
Company’s sole option, the Company’s rights and obligations under this Agreement
will inure to the benefit and be binding upon the Company’s successors and
assigns.  Executive may not assign his rights and obligations under this
Agreement.


17. Applicable Law.  Executive and the Company agree that this Agreement shall
be subject to, and enforceable under, the laws of the State of Florida, without
giving effect to Florida’s choice of law provisions.


18. Entire Agreement; Oral Modifications Not Binding.  This instrument is the
entire Agreement between the Company and Executive with respect to the subject
matter hereof.  Executive agrees that no other promises or commitments have been
made to Executive.  This Agreement may be altered by the parties only by a
written Agreement signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.


{signature page to follow}
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
October 1, 2014.


 




CLS LABS, INC.
EXECUTIVE
   
By: /s/ Blanca Barker                                       
/s/ Jeffrey I. Binder                                                   
Name: Blanca Barker                                       
Jeffrey I. Binder
Title:   Secretary                                               
 

 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONFIDENTIALITY, NON-COMPETE
AND PROPERTY RIGHTS AGREEMENT


THIS CONFIDENTIALITY, NON-COMPETE AND PROPERTY RIGHTS AGREEMENT (this
“Agreement”) is made and entered into effective as of the 16th day of July,
2014, between RJF LABS, INC., a Nevada corporation (the “Company”), having its
principal place of business at 11767 S. Dixie Highway, Suite 115, Miami,
FL  33156, and Jeffrey I. Binder (hereinafter also referred to as
“Shareholder”), having an address at 11767 S. Dixie Highway, Suite 115, Miami,
FL  33156.


1.0           RECITALS.


1.1           The Company is preparing to engage, directly and indirectly, in
the process of extracting cannabinoids from cannabis for sale by the Company and
on behalf of third parties for sale by such third parties (the "Business").


1.2           Shareholder is one of three founding shareholders of the Company.
As a material inducement to the Company to accept initial capital contributions
from each of the other founding shareholders and to raise additional capital and
otherwise prepare to engage in the Business, and as a material inducement to
each of the other founding shareholders to make initial capital contributions to
the Company and to make additional investments of time, effort and other
resources to develop and expand the opportunities and financial resources of the
Company, Shareholder has agreed to enter into this Agreement with the Company.


2.0           NON-COMPETITION.


2.1           So long as Shareholder owns any shares of stock in the Company and
for a period of five (5) years thereafter, Shareholder shall not, without the
prior written consent of the Company, except as an officer, director, employee
or agent of the Company and for the benefit or on behalf of the Company,
directly or indirectly, as an officer, director, employee, agent, partner,
shareholder, consultant, independent contractor or otherwise, for Shareholder’s
own benefit, or on behalf or for the benefit of any person, partnership, trust,
corporation or other entity, other than the Company, for any reason whatsoever,
(i) engage anywhere in the United States (the “Restricted Territory”) in the
Business or any other business offering products or services which are
substantially similar to or competitive with those offered by the Company or any
parent, subsidiary or affiliate of the Company or which are substantially
similar to or competitive with any product or service that any of the
aforementioned proposes to offer; (ii) invent, design, engineer, develop,
manufacture, enhance or take any other action to conceive, make, produce or
improve any good, product, process or service which is substantially similar to
or competitive with those used or offered by the Company or any parent,
subsidiary or affiliate of the Company or which are substantially similar to or
competitive with any product or service that any of the aforementioned proposes
to use or offer; (iii) interfere with or disrupt, or attempt to interfere with
or disrupt, or take any action that could reasonably be expected to interfere
with or disrupt, any past, present or prospective relationship, contractual or
otherwise, between the Company or any parent, subsidiary or affiliate of the
Company, and any customer, client, supplier, vendor, contractor, subcontractor,
advertiser, sales representative, or employee of the Company or any parent,
subsidiary or affiliate of the Company; (iv) directly or indirectly employ,
solicit for employment or attempt to employ or solicit for employment, or assist
any other person or entity in employing, soliciting for employment or attempting
to employ or solicit for employment, either on a full-time or part-time or
consulting basis, any current or former employee, consultant or executive of the
Company so long as Shareholder  is a shareholder of the Company and for a period
of one (1) year  thereafter; or (v) communicate from anywhere within or outside
the Restricted Territory with or solicit any person or entity located in the
Restricted Territory who is an existing or prospective customer of the Company,
or any parent, subsidiary or affiliate of the Company for the purpose of
providing any product or service to such customer which is substantially similar
to or competitive with any product or service which the Company, or any parent,
subsidiary or affiliate of the Company, then provides or proposes to provide to
such customer.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Shareholder recognizes that the laws and public policies of
Florida and their interpretation may be uncertain as to the validity and
enforceability of certain of the provisions contained in Section 2.1
hereof.  Shareholder intends that the provisions of Section 2.1 hereof and this
Agreement shall be enforced to the fullest extent permissible, and that the
unenforceability (or the modification to conform with such laws or public
policies) of any provision hereof shall not render unenforceable or impair the
remainder of Section 2.1 hereof or this Agreement.  Accordingly, if any
provision of Section 2.1 hereof is invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed to delete or modify, as necessary, the
offending provision and to alter the balance of Section 2.1 hereof and the
Agreement in order to render the same valid and enforceable to the fullest
extent permissible as aforesaid.  In the event that the provisions of Section
2.1 hereof are found to exceed the maximum area, period of time or scope which a
court of competent jurisdiction can or will enforce, said area, period of time
and scope shall, for purposes of this Agreement, consist of the maximum area or
period of time or scope which a court of competent jurisdiction can and will
enforce.


3.0           CONFIDENTIALITY.


3.1           Shareholder understands and agrees that the term Confidential
Information as used in this Agreement shall mean: (i) all of the Company’s
technologies, inventions, discoveries, developments, modifications,
improvements, procedures, processes, ideas, innovations, systems, know-how,
literary property, and products, and all information concerning or relating
thereto, including all of the foregoing contributed by Shareholder pursuant to
this Agreement or otherwise, if any, together with any and all rights in or to
the foregoing, including, but not limited to, copyrights, patents, trademarks,
and trade secrets; (ii) all of the Company’s research and development projects,
processes, procedures and other activities, including, without limitation, all
technologies, products, and projects in planning or under development including
Company Work Product, hereinafter defined, produced by Shareholder, and all
know-how and other information relating thereto; (iii) all of the Company’s
formal and informal market information, market analysis and market evaluation,
including existing and prospective market segments, market share, and marketing
plans, (iv) the identity of the Company’s existing customers and all information
concerning their current and future requirements, (v) all information supplied
by or concerning the Company’s customers, or any business in which any of the
Company’s customers are engaged or contemplate becoming engaged, (vi) the
identity of prospective customers of the Company, and the Company’s estimates
and projections of prospective customer’s current and future requirements, (vii)
the Company’s business plans, policies and practices, including, pricing
strategies, policies and practices, (viii) the Company’s production strategies,
formulas, procedures, policies and practices, (ix) the identity of the Company’s
advertisers, vendors, suppliers, contractors, and subcontractors, (x) all
confidential information belonging to the Company or any parent, subsidiary or
affiliate of the Company, and (xi) all other information disclosed to
Shareholder or known to Shareholder through or as a consequence of any position
Shareholder may hold with the Company or a result of owning Company stock
concerning the Company’s business or any aspect thereof which is not generally
known by the public.
 
 
2

--------------------------------------------------------------------------------

 


3.2           Shareholder agrees that Shareholder shall not, without the
Company’s prior written consent use, release or disclose any Confidential
Information, in whole or in part, in any manner whatsoever, except as required
in the performance of the duties of any position Shareholder may hold or
engagement Shareholder may have with the Company, and except in connection with
any suit or proceeding concerning the interpretation or enforcement of this
Agreement.


3.3           Shareholder agrees that Shareholder will not remove, reproduce, or
otherwise endeavor to retain any record of any Confidential Information and
shall return all Confidential Information to the Company in Shareholder’s
possession at the time any position Shareholder may hold or engagement
Shareholder may have with the Company terminates and any time upon written
demand by the Company.  Shareholder acknowledges that this obligation to return
Confidential Information does not constitute permission or consent to remove,
reproduce, or otherwise endeavor to create or retain any record of any
Confidential Information at any time except as expressly otherwise authorized by
the Company.


4.0           PROPERTY RIGHTS.


4.1           Shareholder understands that the term Company Work Product as used
in this Agreement shall mean all inventions, discoveries, developments,
modifications, improvements, procedures, processes, ideas, innovations, systems,
know-how, literary property, products and other work product. Shareholder agrees
that all Company Work Product made or conceived by Shareholder, alone or jointly
with others, and all improvements and enhancements thereto, so long as
Shareholder owns any shares of stock in the Company, which relates in any manner
to the Business or any business, technology, product or project of the Company
or any parent, subsidiary or affiliate of the Company is then engaged or in
which any of the aforementioned then contemplate becoming engaged, and any and
all rights in or to such Company Work Product, including, but not limited to,
copyrights, patents, trademarks, and trade secrets shall belong to the Company.
 
 
3

--------------------------------------------------------------------------------

 


4.2           Shareholder hereby assigns all Company Work Product to the
Company, and hereby acknowledges the receipt and sufficiency of good and
valuable consideration for such assignment. Shareholder agrees that to the
extent that any Company Work Product is copyrightable, the Company may affix
such notices and take such other steps as the Company deems appropriate, at the
Company’s expense, to secure and perfect copyright protection in such Company
Work Product.  Shareholder further agrees to the extent any Company Work Product
is patentable, the Company may take such steps as the Company deems appropriate,
at the Company’s expense, to file and prosecute any patent application in
Shareholder’s name or in the name of the Company in the United States or
elsewhere, and Shareholder shall, upon request, further assign all such
applications and/or patents resulting therefrom to the Company.


4.3           Shareholder specifically agrees that Company Work Product shall
include all inventions, discoveries, developments, modifications, improvements,
procedures, processes, ideas, innovations, systems, know-how, literary property,
products and other work product conceived or made by Shareholder, alone or
jointly with others:  (i) during my working hours while employed or otherwise
engaged by the Company; or (ii) during or after working hours, if made or
conceived with the use of the premises, equipment, supplies or Confidential
Information of the Company or any parent, subsidiary or affiliate of the
Company, even if Shareholder disputes that such Company Work Product relates to
the Business or any business, technology, product or project of the Company or
any parent, subsidiary or affiliate of the Company.


4.4           Shareholder agrees that all of Shareholder’s papers, memoranda,
workbooks, notes, other documents, electronic data files and records relating to
Company Work Product are the sole and exclusive property of the Company and
Shareholder shall deliver the same to the Company upon expiration or any
termination of any position Shareholder may hold or engagement Shareholder may
have with the Company and any time upon written demand by the Company.


5.0           CERTAIN ACKNOWLEDGMENTS.


5.1           Shareholder acknowledges that by virtue of Shareholder’s ownership
of shares of stock in the Company, Shareholder will participate in the
development of or receive, or otherwise have access to, the Company’s strategic
information and plans, including without limitation (i) the Company’s formal and
informal market information, market analysis, and market evaluation, including
existing and prospective market segments, market share, and marketing plans,
(ii) the identity of the Company’s existing customers and their current and
future requirements, (iii) the identity of prospective customers of the Company,
and the Company’s estimates and projections of their current and future
requirements, (iv) the Company’s business plans, policies and practices,
including, pricing strategies, policies and practices, (v) product information,
analysis and development, (vi) all of the Company’s research and development
projects, processes, procedures and other activities, including, without
limitation, all technologies, products, and projects in planning or under
development and all know-how and other information relating
thereto.  Shareholder acknowledges that this information will account, in large
part, for the Company’s goodwill and competitive ability, and that the Company
has a valid and legitimate interest in protecting this information by
constraining Shareholder’s current other and subsequent employment and business
activities as provided in Section 2.0 hereof and by restraining Shareholder’s
use of Confidential Information as provided in Section 3.0 hereof.
 
 
4

--------------------------------------------------------------------------------

 


5.2           Shareholder acknowledges and agrees that the limitations
concerning time, nature and geographic scope imposed by this Agreement upon
Shareholder’s current other and subsequent employment and business activities
are reasonable and fair, and will not prevent Shareholder from earning, or
materially impair Shareholder’s ability to earn, a livelihood.  Shareholder
further acknowledges that any violation of any term or provision of this
Agreement will have a substantial detrimental effect on the Company and its
ability to meet its obligations.  Shareholder has carefully considered the
nature and extent of the restrictions placed upon Shareholder and the rights and
remedies conferred upon the Company under the provisions of this Agreement and
believes that the same are reasonable in time, scope and territory.


5.3           Shareholder acknowledges that any violation by Shareholder of any
of the covenants or agreements contained in Sections 2.0 or 3.0 hereof would
cause irreparable injury to the Company for which money damages may not be
wholly adequate.  Shareholder agrees that the Company shall be entitled to
temporary and permanent injunctive relief to enforce the provisions of these
Sections in addition to any other rights or remedies available at law or in
equity.


5.4           Shareholder acknowledges that the Company’s legal counsel prepared
this Agreement, and that:


(a)           a conflict exists between the Company’s interests and
Shareholder's interests in connection with this Agreement;


(b)           The Company’s counsel has only represented the interests of the
Company in the preparation of this Agreement and Shareholder has been advised to
seek the advice of independent counsel; and


(c)           Shareholder has had an adequate opportunity to seek the advice of
independent counsel.


5.5           Shareholder agrees that the obligations of this Agreement shall
survive the expiration and any termination of any position Shareholder may hold
or any engagement Shareholder may have with the Company, even if such
termination is occasioned by the Company’s breach of any existing or future
consulting, employment or other contract or agreement between Shareholder and
the Company or the Company’s wrongful termination of any such engagement or
employment with the Company.
 
 
5

--------------------------------------------------------------------------------

 


5.6           Shareholder agrees that for purposes of this Agreement, affiliates
of the Company shall mean any person or entity who directly or indirectly
controls the Company and any entity directly or indirectly under common control
with the Company.


6.0           DISCLOSURE OF AGREEMENT. Shareholder agrees that the Company may
make known to others the existence of and/or the provisions of all or any part
of this Agreement.


7.0           RIGHT TO ENGAGEMENT OR EMPLOYMENT.  Shareholder acknowledges that
this Agreement does not confer upon Shareholder any right to engagement or
employment with the Company and that this Agreement shall not interfere in any
way with the right of the Company to terminate Shareholder’s employment or
engagement with the Company, if any, at any time.


8.0           AUTHORITY.  Shareholder acknowledges and agrees that Shareholder
has no authority to act for or in the name or on behalf of the Company, or to
otherwise bind the Company by virtue of this Agreement without the express prior
written consent of the Company.


9.0           ASSIGNMENT AND THIRD PARTY BENEFICIARIES.  Shareholder agrees that
this Agreement, including, without limitation, the provisions of Sections 2.0
and 3.0 hereof, may be assigned, without advance notice to Shareholder and/or
without Shareholder’s consent, by the Company in whole or in part to any
purchaser or other transferee of the business by merger, reorganization or
otherwise, or by purchase and sale of all or substantially all of the assets of
the Company or to any parent, subsidiary or affiliate of the Company. This
Agreement, including, without limitation, the provisions of Sections 2.0 and 3.0
hereof, shall be binding upon and inure to the benefit of the Company and
Shareholder, the parties’ respective heirs, personal representatives, successors
and permitted assigns. Each parent, subsidiary and affiliate of the Company is
an intended third party beneficiary of Sections 2.0 and 3.0 hereof and shall
have the right to enforce these provisions in its own name or in the name of the
Company.


10.0           MISCELLANEOUS.


10.1           Governing Law.  Shareholder agrees that this Agreement shall be
construed and interpreted, and all the rights of Shareholder and the Company
determined and enforced in accordance with Florida law without regard to choice
of law provisions.  Shareholder hereby submits to the jurisdiction of Florida
courts and the federal courts located in Florida.  Shareholder agrees that
proper venue for any suit concerning this Agreement shall be Miami-Dade County,
Florida if in state court and the Southern District of Florida if in federal
court.  Shareholder waives all defenses to any suit filed in Florida courts in
Miami-Dade County, Florida or federal court in the Southern District of Florida,
based upon improper venue or forum of nonconveniens. Shareholder waives trial by
jury in any action brought to enforce or interpret this Agreement.
 
 
6

--------------------------------------------------------------------------------

 


10.2           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not effect the validity or enforceability of
any other provision of this Agreement and the Agreement shall be construed and
enforced in all respects as if the invalid or unenforceable provision is
reformed in the same manner as provided for Section 2.1 in Section 2.2 hereof.


10.3           Notice.  Any notice required or permitted by this Agreement may
be hand delivered or sent by overnight courier or United States Mail, return
receipt requested, to Shareholder or the Company at the address for such party
set forth in the introductory provision of this Agreement.


10.4           Amendments.  This Agreement may only be amended, modified or
changed by written agreement executed by the Company and Shareholder.


10.5           Capitalized Terms and Headings.  The parties agree that each
capitalized term used in this Agreement shall have the meaning ascribed to it at
the point where it is first defined, irrespective of where it is used, with the
same effect as if the definition of such term is set forth in full and at length
in each instance that the term is used.  The parties agree that all captions and
headings contained in this Agreement are provided for convenience only and shall
not be considered in construing, interpreting or enforcing this Agreement.


10.6           Non-Waiver.  The Company’s failure to enforce strict performance
of any covenant, term, condition, promise, agreement or undertaking set forth in
this Agreement shall not be construed as a waiver or relinquishment of any other
covenant, term, condition, promise, agreement or undertaking set forth herein,
or a waiver or relinquishment of the same covenant, term, condition, promise,
agreement or undertaking at any time in the future.


10.7           Litigation.  In the event suit is filed to construe or enforce
this Agreement, the prevailing party in such suit shall be entitled to an award
of all costs and expenses incurred in connection therewith, including, but not
limited to, reasonable attorneys’ fees and costs through trial, appeal and post
judgment proceedings.
 

 
[SIGNATURES ON FOLLOWING PAGE]
 
 
7

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Shareholder and the Company have executed this Agreement as
of the date first above written.


Signed, sealed and delivered
In the presence of:


RJF LABS, INC., a Nevada corporation






By: /s/ Blanca Barker                                              
Name:           Blanca Barker
Title:Secretary






SHAREHOLDER








By: /s/ Jeffrey I. Binder                                          
Name:           Jeffrey I. Binder

 
 
 
8

--------------------------------------------------------------------------------

 